Citation Nr: 0914410	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for the period prior to October 10, 2001, and in 
excess of 30 percent disabling for the period beginning 
October 10, 2001, for somatization disorder.

2.  Entitlement to an effective date earlier than October 10, 
2001, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  Prior to October 10, 2001, the Veteran's somatization 
disorder was not productive of definite impairment of the 
Veteran's social and industrial adaptability and was not 
productive of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.

2.  Beginning October 10, 2001, the Veteran's somatization 
disorder was productive of a considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people and his reliability, flexibility, and efficiency 
levels were so reduced by reason of psychoneurotic symptoms 
as to result in considerable industrial impairment.

3.  Beginning October 10, 2001, the Veteran's somatization 
disorder was not productive of an ability to establish and 
maintain effective or favorable relationships was severely 
impaired and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment of 
the ability to obtain or retain employment or occupational 
and social impairment with deficiencies in most areas, 
including work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

4.  In a March 2005 rating decision, the RO increased the 
evaluation of the Veteran's somatization disorder to 30 
percent, effective October 10, 2001, and granted the Veteran 
a total disability evaluation based on individual 
unemployability, effective October 10, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for somatization disorder, for the period prior to 
October 10, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9421 
(1996 & 2008).

2.  The criteria for a rating of 50 percent disabling, and no 
higher, for somatization disorder, for the period beginning 
October 10, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9421 (1996 & 
2008).

3.  An effective date earlier than October 10, 2001, for the 
award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In regard to the Veteran's claim of entitlement to an 
evaluation in excess of 10 percent disabling for the period 
prior to October 10, 2001, and in excess of 30 percent 
disabling for the period beginning October 10, 2001, for 
somatization disorder, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and all records associated with the 
Veteran's receipt of Social Security Disability Insurance 
benefits.  The appellant was afforded VA Compensation and 
Pension (C&P) examinations in January 2002 and January 2005.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claim of entitlement to an 
effective date earlier than October 10, 2001, for the grant 
of a TDIU, the Veteran's claim arises from his disagreement 
with the effective date following the grant of TDIU.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Further, because the application of 
the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an evaluation in excess of 10 percent 
disabling for the period prior to October 10, 2001, and in 
excess of 30 percent beginning October 10, 2001 for 
somatization disorder.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global Assessment of Functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  GAF 
scores ranging between 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.  Scores 
between 51 to 60 are indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  Id.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  VA's General Counsel has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulations for the periods prior and 
subsequent to the regulatory changes, but an effective date 
based on the revised criteria may be no earlier than the 
dates of the changes.  VA thus must consider the claim 
pursuant to the former and revised regulations during this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the former criteria, a 10 percent rating was warranted 
when there was mild social and industrial impairment.  A 30 
percent evaluation required that the psychiatric disorder be 
productive of definite impairment of social and industrial 
adaptability.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
representing a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 
Vet. App. 301 (1993).  A 50 percent evaluation was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships was severely 
impaired and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment of 
the ability to obtain or retain employment.  To warrant a 100 
percent evaluation, the attitudes of all contacts except the 
most intimate must have been so adversely affected as to 
result in virtual isolation in the community; or there must 
have been totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Such 
criteria provided three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Under the current provisions of 38 C.F.R. § 4.130, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9421.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

In October 1994 the Veteran was afforded an outpatient 
psychiatric evaluation by the VA as part of the chronic pain 
consultation program.  The Veteran reported that his pain 
problems began in 1972 during an accident with a forklift 
that knocked him off balance hyper extending his lower back.  
The Veteran was instructed to reduce his activity at that 
time.  The Veteran's medical history was noted to be positive 
for hypertension and surgery on his left knee.  The Veteran 
was noted to be oriented times 4, have logical and goal 
directed speech, and to be cooperative throughout the 
evaluation.  He appeared his stated age, his affect was 
slightly constricted, and his mood was within normal limits.  
There was no evidence of any thought disorder, 
hallucinations, delusions, or unusual behaviors.  The Veteran 
reported no significant patterns to his pain.  He indicated 
that he had pain from 6 to 10 on a 10 point scale.  His pain 
was made worse by bending and sitting.  The Veteran reduced 
his pain by walking and taking Motrin.  Psychometric 
examination revealed mild to moderate depressive symptoms and 
measures of pain dysfunction revealed that his pain problems 
yielded an average amount of overall behavioral dysfunction 
in regard to the Veteran ability to perform recreational 
activities and sexual function.  Results from the Coping 
Strategies Questionnaire suggested that the Veteran 
appropriately used a wide variety of coping behaviors.  The 
Veteran was diagnosed with pain disorder associated with both 
psychological factors and a general medical condition and was 
assigned a GAF score of 70.

In a VA treatment note, dated in January 1996, the Veteran 
was noted to be suffering from anxiety that the Veteran 
reported was job related.  In a VA treatment note, dated in 
November 1999, the Veteran was noted be prescribed 
Sertraline, an anti-depressant.

In January 2002 the Veteran was afforded a VA psychiatric 
examination.  The Veteran reported that he had been injured 
in service when a loose railroad rail popped up and hit him.  
He indicated that after this accident he developed an 
intermittent, uncontrollable shaking of his head.  The 
Veteran stated that his was currently prescribed Prozac and 
hydroxyzine by his primary care provider.  The Veteran stated 
that he mostly stayed around the house and works on his 
garden.  He reported that he watched television and reads the 
weekly newspaper.  He indicated that he was unable to hunt 
but did go fishing occasionally.  Upon examination the 
Veteran was noted to be neatly dressed and adequately 
groomed.  He had no unusual behavior or psychomotor activity.  
His speech was of the normal rate and volume.  The Veteran's 
attitude toward the examiner was noted to be less than 
cooperative.  His mood was depressed and his affect was 
slightly depressed, restricted, and shallow.  The Veteran's 
intelligence was gauged to be low-average, insight was not 
developed, and judgment was fair.  The Veteran was diagnosed 
with mood disorder due to chronic pain problems, depressive 
type, and somatization disorder.  The Veteran was assigned a 
GAF score of 50.  The examiner indicated that the Veteran had 
a multitude of health complaints that were both of an organic 
nature and a psychological origin.  He stated that the 
Veteran also had depression.

In January 2005 the Veteran was afforded a VA psychiatric 
examination.  The Veteran reported that he was injured in 
service when rail, being lifted by a forklift, popped up and 
struck him.  He reported that he has had chronic back 
discomfort since this accident and that he has felt depressed 
due to his reduced functional ability since 1993.  The 
Veteran reported that he developed a diffuse pain syndrome 
with chronic headaches, arthralgias, abdominal discomfort, 
gastroesophageal reflux, and loss of sexual interest with 
erectile dysfunction.  The Veteran was noted to be 
hospitalized with dizziness and giddiness in 1994.  The 
Veteran complained that his legs give out after he walks an 
unspecified distance and that he develops pain in his hips.  
He described himself as feeling withdrawn and not wanting to 
visit with people as he had in the past.  He indicated that 
he lost his enthusiasm for many activities and has given up 
hunting and fishing because of his difficulty walking.  The 
Veteran reported driving his car only locally due to fearing 
a blackout spell.  The Veteran was noted to have been 
unemployed since 1996 and to have been receiving Social 
Security Disability Insurance benefits since approximately 
2000.  The Veteran was reported to not have much to do 
because of his difficulty getting around.  He was indicated 
to perform the activities of daily living unaided.  Upon 
examination the Veteran was noted to be casually dressed and 
appeared worried throughout much of the interview.  There 
were no abnormal movements noted.  The Veteran's speech was 
somewhat tangential and was, at times, reticent to offer 
specific information.  The Veteran was alert and well 
oriented.  He had a depressed mood and a constricted affect.  
He denied suicidal and homicidal ideation and there was no 
evidence of illogical or delusional thought processes.  The 
Veteran's judgment and memory were adequate and his insight 
was equivocal.  The Veteran was diagnosed with somatization 
disorder and chronic adjustment disorder, depressed, and 
assigned a GAF score of 55.

In light of the evidence, the Board finds that an evaluation 
in excess of 10 percent disabling is not warranted for the 
period prior to October 10, 2001, and an evaluation in excess 
of 30 percent disabling is not warranted for the period 
beginning October 10, 2001, for the Veteran's somatization 
disorder.

Prior to October 10, 2001, the Veteran's somatization 
disorder was not productive of definite impairment of the 
Veteran's social and industrial adaptability and was not 
productive of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.

Prior to October 10, 2001 the Veteran was noted to have a GAF 
score of 70, which represents mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally indicate that the individual is functioning 
pretty well, and has some meaningful interpersonal 
relationships.  In addition, the Veteran was noted to be 
oriented times 4, have logical and goal directed speech, and 
to be cooperative throughout the evaluation.  He appeared his 
stated age, his affect was slightly constricted, and his mood 
was within normal limits.  There was no evidence of any 
thought disorder, hallucinations, delusions, or unusual 
behaviors.  He was noted to only have mild to moderate 
depressive symptoms and measures of pain dysfunction revealed 
that his pain problems yielded an average amount of overall 
behavioral dysfunction in regard to the Veteran ability to 
perform recreational activities and sexual function.  As 
such, entitlement to an evaluation in excess of 10 percent 
disabling for the period prior to October 10, 2001, for 
somatization disorder, must be denied.

Beginning October 10, 2001, the Veteran's somatization 
disorder is productive of an ability to establish or maintain 
effective or favorable relationships with people that is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.

The Veteran's treatment records beginning October 10, 2001 
reveal that the Veteran was prescribed Prozac and hydroxyzine 
by his primary care provider.  He indicated that he mostly 
stayed around the house, worked on his garden, watched 
television, and read the weekly newspaper.  He has reported 
that he has lost his enthusiasm for many activities and has 
given up hunting and fishing because of his difficulty 
walking and was withdrawn and not interested in visiting 
people.  The Veteran was neatly dressed and adequately 
groomed, had no unusual behavior or psychomotor activity, 
normal speech, and depressed mood was depressed and affect.  
The Veteran's insight was not developed; however, his 
judgment was reported to be fair.  The Veteran's speech was 
somewhat tangential and was, at times, reticent to offer 
specific information.  He had a depressed mood and a 
constricted affect.  He denied suicidal and homicidal 
ideation and there was no evidence of illogical or delusional 
thought processes.  Since October 10, 2001 the Veteran has 
been assigned GAF scores of 50 and 55 representing serious to 
moderate symptoms.  

The evidence of record, beginning October 10, 2001, does not 
reveal an inability to establish and maintain effective or 
favorable relationships.  The Board notes that the Veteran 
was unemployed; however, his unemployment is noted to be due 
primarily with his difficulty in getting around.  The 
evidence also does not reveal impairment in judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

As such, the evidence regarding the Veteran's symptoms 
warrants an evaluation of 50 percent disabling, and no 
higher, for the period beginning October 10, 2001 for 
somatization disorder and, therefore, the claim is granted to 
this extent.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling, for the period prior to 
October 10, 2001, and in excess of 50 percent disabling, for 
the period beginning October 10, 2001, for somatization 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
somatization disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

III.  TDIU

The Veteran seeks an effective date earlier than October 10, 
2001 for the award of TDIU.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less 
than total if a Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-scheduler consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  Marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342, 356 (2000).  

On October 10, 2001, the Veteran filed claims of entitlement 
to service connection for somatization disorder and 
entitlement to TDIU.  Subsequently, the Veteran's was granted 
entitlement to service connection for somatization disorder 
and assigned an evaluation of 30 percent disabling effective 
October 10, 2001, and was granted entitlement to TDIU 
effective October 10, 2001.  The Veteran filed a timely 
appeal regarding the effective date of his TDIU.  In a later 
rating decision, dated in January 2006, the Veteran was 
granted an evaluation of 10 percent disabling for 
somatization disorder effective of December 19, 1994.

The Board notes that prior to October 10, 2001, the 
evaluation of the Veteran's service-connected disabilities 
did not meet the schedular criteria for entitlement to a 
TDIU.  As the Board, above, denied the Veteran's claim of 
entitlement to an evaluation in excess of 10 percent 
disabling for the period prior to October 10, 2001, for 
somatization disorder, the Veteran's service-connected 
disabilities do not meet the schedular criteria for 
entitlement to TDIU, for the period prior to October 10, 
2001.

As such, in assigning October 10, 2001, as the effective date 
for the award of a TDIU, VA has already assigned the earliest 
possible effective date because there the evaluations of the 
Veteran's service-connected disabilities prior to October 10, 
2001, does not meet the schedular criteria for entitlement to 
an award of TDIU.  It thus follows that an effective date 
prior to that time must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for the period prior to October 10, 2001, for 
somatization disorder, is denied.

Entitlement to an evaluation of 50 percent disabling, and no 
higher, beginning October 10, 2001, for somatization 
disorder, is granted.

An effective date earlier than October 10, 2001, for the 
grant of a total disability evaluation based on individual 
unemployability, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


